

116 HR 5655 IH: Nonprofit Security Expansion Act
U.S. House of Representatives
2020-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5655IN THE HOUSE OF REPRESENTATIVESJanuary 17, 2020Mr. Norcross introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo amend the Homeland Security Act of 2002 to increase the authorization of appropriations for the
			 Nonprofit Security Grant Program of the Department of Homeland Security,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Nonprofit Security Expansion Act. 2.Increase in authorization of appropriations for the Nonprofit Security Grant Program of the Department of Homeland SecurityParagraph (2) of section 2009(f) of the Homeland Security Act of 2002 (relating to the Nonprofit Security Grant Program of the Department of Homeland Security) is amended—
 (1)in subparagraph (A), by striking $50 million and inserting $180,000,000; and (2)in subparagraph (B), by striking $25 million and inserting $180,000,000.
			